Citation Nr: 1744673	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-18 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to April 1946.  The Veteran died in June 2014.  The Veteran's spouse is the current appellant.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Houston, Texas Regional office (RO).


FINDING OF FACT

In an August 2017 statement from the appellant, she provided in writing her desire to withdraw all issues currently certified to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to DIC, death pension benefits, accrued benefits, and burial benefits have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through a signed and dated letter, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to DIC is dismissed.

Entitlement to death pension benefits is dismissed.

Entitlement to accrued benefits is dismissed.

Entitlement to burial benefits dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


